Case 15-30318        Doc 61     Filed 10/15/18     Entered 10/15/18 09:17:34          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 30318
         Witold A Gruchalski

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/03/2015, and was converted to chapter 13 on 10/29/2015.

         2) The plan was confirmed on 02/04/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 03/05/2018.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $56,373.60.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-30318             Doc 61      Filed 10/15/18    Entered 10/15/18 09:17:34              Desc         Page 2
                                                       of 3



 Receipts:

           Total paid by or on behalf of the debtor                $16,731.00
           Less amount refunded to debtor                           $2,124.95

 NET RECEIPTS:                                                                                     $14,606.05


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                       $0.00
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                           $613.22
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $613.22

 Attorney fees paid and disclosed by debtor:                         $0.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim          Claim       Principal      Int.
 Name                                     Class   Scheduled      Asserted       Allowed        Paid         Paid
 Alexian Brothers Health System c/o   Unsecured      2,973.69            NA            NA            0.00       0.00
 American Chartered Bank              Secured             0.00   216,886.74     216,886.74           0.00       0.00
 American Chartered Bank              Secured       10,130.42       9,224.91      9,224.91      9,224.91        0.00
 Arlington Ridge Pathology SC         Unsecured         223.00           NA            NA            0.00       0.00
 Barrington Plastic Surgery Ltd       Unsecured         300.00           NA            NA            0.00       0.00
 Becket & Lee                         Unsecured         545.58        522.21        522.21        522.21        0.00
 Capital One Bank                     Unsecured     11,589.81            NA            NA            0.00       0.00
 Capital One Bank                     Unsecured      2,810.79            NA            NA            0.00       0.00
 Capital One Bank                     Unsecured      5,627.37            NA            NA            0.00       0.00
 Cardmember Services                  Unsecured      5,203.15            NA            NA            0.00       0.00
 Cardmember Services                  Unsecured      2,437.09            NA            NA            0.00       0.00
 Cook County Treasurer                Priority      11,000.00            NA            NA            0.00       0.00
 Exxon/Mobil/CBNA                     Unsecured      1,000.02            NA            NA            0.00       0.00
 JG Demo Inc.                         Unsecured      9,900.00            NA            NA            0.00       0.00
 Kohl's Payment Center                Unsecured         280.59           NA            NA            0.00       0.00
 Kohls/Capital One                    Unsecured         522.21           NA            NA            0.00       0.00
 Northwest Community Healthcare       Unsecured         106.20           NA            NA            0.00       0.00
 Northwest Community Hospital         Unsecured      2,666.44            NA            NA            0.00       0.00
 Northwest Health Care Associates     Unsecured           0.00           NA            NA            0.00       0.00
 Portfolio Recovery Associates        Unsecured      4,245.71       4,245.71      4,245.71      4,245.71        0.00
 Processing Center                    Unsecured      2,634.70            NA            NA            0.00       0.00
 Processing Center                    Unsecured         857.82           NA            NA            0.00       0.00
 Sam's Club/GECRB                     Unsecured      2,864.20            NA            NA            0.00       0.00
 Shell Fleet Card                     Unsecured      4,376.52            NA            NA            0.00       0.00
 Titlemax of Illinois, Inc            Secured             0.00          0.00          0.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-30318        Doc 61      Filed 10/15/18     Entered 10/15/18 09:17:34             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $216,886.74              $0.00              $0.00
       Mortgage Arrearage                                 $9,224.91          $9,224.91              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                         $226,111.65          $9,224.91              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,767.92          $4,767.92              $0.00


 Disbursements:

         Expenses of Administration                               $613.22
         Disbursements to Creditors                            $13,992.83

 TOTAL DISBURSEMENTS :                                                                     $14,606.05


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
